Order entered August 23, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01085-CV

                  MOMENTIS U.S. CORPORATION, ET AL., Appellants

                                               V.

                      PERISSOS HOLDINGS, INC. ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-03025-M

                                           ORDER
       The Court has before it appellants’ August 21, 2013 emergency motion to stay and

appellees’ August 21, 2013 response to that motion. The Court GRANTS the motion and

STAYS all proceedings in the trial court. This stay shall remain in effect until further order of

this Court.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE